--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT


AGREEMENT made this 18 day of December 2008 between Beyond E-Tech, Inc., a Texas
corporation with offices at 2401 Fountain View Drive, Suite 622, Houston, TX
77057 (“BET”) and Advanced Battery Technologies, Inc., a Delaware corporation
with offices at 21 West 39th Street, Suite 2A, New York, NY 10018 (“ABAT”).


WHEREAS, BET is engaged in the business of distributing cell phones that are
designed and manufactured to its specifications; and


WHEREAS, ABAT, through its subsidiary, Heilongjiang ZhongQiang Power-Tech Co.,
Ltd. (“ZQPT”), is engaged in the business of designing, manufacturing and
distributing rechargeable lithium-ion batteries, including batteries that are
appropriate for use in cell phones; and


WHEREAS, the parties wish to initiate a formal relationship between themselves
by an investment of funds into BET by ABAT, on the terms and conditions set
forth herein.


NOW, THEREFORE, it is agreed:


1. Purchase of Shares.  ABAT hereby agrees to purchase, and BET hereby agrees to
sell, nine hundred eighty (980) shares of the common stock of BET (the
“Purchased Shares”), which shall represent, when issued, 49% of the issued and
outstanding capital stock of BET.  The “Purchase Price” for the Purchased Shares
shall be One Million Five Hundred Thousand Dollars ($1,500,000).  In connection
with the said purchase, a designee of ABAT shall be appointed to serve as one of
the three members of the Bard of Directors of BET and as its Vice Chairman.  In
order to effectuate the aforesaid transaction, the following deliveries shall be
made simultaneous with the execution of this agreement:


A.  
BET shall deliver to ABAT a certificate for the Purchased Shares issued in the
name of ABAT.

B.  
ABAT shall deliver the Purchase Price by wire transfer to an account designated
for that purpose by BET.

C.  
BET shall deliver to ABAT a unanimous consent of the Board of Directors of BET,
approving this agreement and appointing Zhi Guo Fu to serve as a member of the
Board of Directors and as Vice Chairman of BET.

D.  
BET shall deliver to ABAT the written resignation of James Yu from his position
as a member of the Board of Directors.



2.  
Purchase and Sale of Batteries.



a.           BET hereby agrees that, during any period of time when ABAT is a
shareholder of BET, BET will:
 

--------------------------------------------------------------------------------


 
A.  
include in the specifications for products manufactured to its order a battery
manufactured by ZQPT or other subsidiary of ABAT (an “ABAT Battery”);

B.  
purchase for resale only products that contain an ABAT Battery; and

C.  
sell no product that does not contain an ABAT Battery.



b.           ABAT agrees that it will sell and deliver batteries to BET’s
suppliers on commercially reasonable terms, similar to those it affords to
customers purchasing similar quantities of similar batteries.  ABAT also agrees
that it will apply to BET’s suppliers credit terms that it deems appropriate
after applying its standard assessment of customer credit-worthiness.  In the
event that ABAT reasonably determines that a BET supplier is not creditworthy,
then BET shall either engage an alternate supplier or guarantee payment for the
rejected supplier’s order.


3.           BET Representations and Warranties.  BET hereby represents and
warrants to ABAT that:


a.           Organization, Qualification and Authority.  BET is an entity duly
incorporated and in good standing under the laws of the State of Texas, with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted.  The execution and delivery of
this agreement and the performance by BET of the transactions contemplated by
this agreement have been duly authorized by all necessary corporate or similar
action on the part of BET.


b.           Management.  The Board of Directors of BET consists of Li Sheng
Zhang, Melinda Huang and James Yu.  The executive officers of BET consist of:


President:                      Li Sheng Zhang
Treasurer:                                Melinda Huang
Secretary:                                James Yu


c.           Capitalization.  The authorized capital stock of BET consists of
2,000 shares of common stock, $.01 par value.  There are 1,020 shares of common
stock outstanding, all of which are owned by Li Sheng Zhang.  The “Initial
Capitalization” of $1,000 specified in the Articles of Incorporation of BET has
been paid in cash to BET.  There are no outstanding options, warrants,
subscription rights or commitments of any character whatsoever giving any person
any right to acquire any shares of BET common stock or common stock equivalents.


d.           Vendors.  BET has entered into written agreements with Flying
Technology Development Co., Ltd. and Lenovo China (the “Vendors”), pursuant to
which products are sold and delivered to BET.  BET’s agreements with the Vendors
remain in full force and effect on this date.  Neither party to any of such
agreements has committed any breach of the agreement that has not been cured as
of the date of this agreement.


e.           Financial Condition.  As of the date of this agreement:
 

--------------------------------------------------------------------------------


 
A.  
the book value of the assets of BET exceed the book value of BET’s liabilities;

B.  
the book value of the current assets of BET exceed the book value of the current
liabilities of BET;

C.  
BET has no liability to any single creditor or group of affiliated creditors
that exceeds $50,000; and

D.  
the aggregate liabilities of BET do not exceed $1,200,000.



In each of the foregoing representations, the reference to “book value” means a
calculation of value determined in accordance with accounting principles
generally accepted in the United States.


f.           Assets.  BET has good and marketable title in fee simple to all
real property owned by it and good and marketable title in all personal property
owned by it that is material to BET’s business, in each case free and clear of
all liens, except for (i) liens as do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by BET and (ii) liens for the payment of federal, state or
other taxes, the payment of which is neither delinquent nor subject to
penalties.


g.           Legal Proceedings.  There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to BET’s knowledge,
threatened against or affecting BET or any of its properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign)


h.           Intellectual Property.  BET has, or has rights to use, all patents,
patent applications, trademarks, trademark applications, service marks, trade
names, trade secrets, inventions, copyrights, licenses and other intellectual
property rights and similar rights as necessary or material for use in
connection with its businesses (collectively, the “Intellectual Property
Rights”).  BET has not received a notice (written or otherwise) that any of the
Intellectual Property Rights used by BET violates or infringes upon the rights
of any person.  To BET’s knowledge, all such Intellectual Property Rights are
enforceable and there is no existing infringement by another person of any of
the Intellectual Property Rights.


4.           ABAT Representations and Warranties.  ABAT hereby represents and
warrants to BET that:


a.           Organization and Qualification.  ABAT is an entity duly
incorporated and in good standing under the laws of the State of Delaware, with
the requisite power and authority to own and use its properties and assets and
to carry on its business as currently conducted.  The execution and delivery of
this agreement and the performance by ABAT of the transactions contemplated by
this agreement have been duly authorized by all necessary corporate or similar
action on the part of ABAT.


b.           Restricted Securities.  ABAT understands that the Purchased Shares
are “restricted securities” and have not been registered under the Securities
Act of 1933 or any applicable state securities law.  ABAT is acquiring the
Purchased Shares as principal for its own account and not with a view to or for
distributing or reselling such Shares, has no present intention of distributing
any of such Shares, and has no direct or indirect arrangement or understandings
with any other persons to distribute or regarding the distribution of such
Shares.


5.           Management Agreement.  Except as specifically set forth in Section
5(e) below, the covenants in this Section 5 shall bind BET at any time when ABAT
owns twenty percent of more of the outstanding capital stock of BET.


a.           Board of Directors.  There shall be three members of the Board of
Directors.  One member of the Board of Directors shall be designated by
ABAT.  The initial designee of ABAT is Zhi Guo Fu.


b.           Assistant General Manager.  Promptly after execution of this
agreement, BET will employ a designee of ABAT to serve as Assistant General
Manager.  The Assistant General Manager shall be responsible for directing the
shipping operations and quality control operations of BET.  The Assistant
General Manager shall report to the General Manager.  BET shall provide
compensation and benefits to the Assistant General Manager that are equivalent
to those paid to similar employees in the Houston area.  The initial designee by
ABAT is Feiqi Chen.
 

--------------------------------------------------------------------------------


 
c.           Budgets.  Within thirty days after the date hereof, the Chairman of
BET shall deliver to the Board of Directors a 12 month budget for capital
investment and cash flow.  The budget shall be implemented only if approved by
the Board of Directors and by ABAT.  The budget shall be updated and delivered
to the Board of Directors for review no less frequently than once every three
months, but shall be updated and delivered to the Board for review whenever
there is a variance of 20% or more between actual expenditures and projected
expenditures.


d.           Dividends.  BET shall pay dividends to its shareholders on the
first business day of each February and first business day of each August.  The
aggregate amount of the dividend will equal twenty percent (20%) of (a) the
cumulative net after-tax income of BET for the period from January 1, 2009 to
the end of the fiscal quarter preceding the dividend payment date less (b) the
aggregate of all dividends paid previously.


e.           Financial Information.  No later than 28 days after the end of each
fiscal quarter, BET will deliver to ABAT a statement of its revenue and net
income for the quarter, together with such other financial information as ABAT
indicates is required in order for ABAT to comply with the reporting
requirements of the Securities Exchange Act of 1934.  This undertaking will
remain in force and effect for as long as ABAT is required to reflect the net
income of BET in ABAT’s financial statements.


f.           Negative Covenants.  Without the written consent of ABAT (which may
be given by its designee on the BET Board of Directors), BET shall not:
 

--------------------------------------------------------------------------------


 
A.  
Issue any common stock, option, warrant or other security;

B.  
Borrow an amount in excess of $50,000 or incur any obligation in excess of
$50,000 outside the ordinary course of business;

C.  
Purchase any capital asset for an amount in excess of $20,000;

D.  
Pay any compensation for services or otherwise to Li Sheng Zhang or any member
of his immediate family or any of his or their business affiliates or
associates;

E.  
Enter into any material agreement with Li Sheng Zhang or any member of his
immediate family or any of his or their business affiliates or associates or any
entity owned or controlled by any of the foregoing;

F.  
Amend its articles of incorporation or its  bylaws;

G.  
Enter into a plan of liquidation;

H.  
Enter into a plan or agreement of merger, consolidation or share exchange; or

I.  
Enter into an agreement that contemplates the sale of substantially all of the
assets of BET



7.  
Dispute Resolution



a.           Mediation.  In the event that a dispute arises between ABAT and Li
Sheng Zhang (the “Shareholders”) which they are unable to resolve, either
Shareholder may contact the general counsel for BET and request the appointment
of a mediator.  The Shareholders will submit their dispute to the mediator
chosen by counsel (the “Mediator”) in accordance with procedures prescribed by
the Mediator.  The Shareholders will attempt in good faith to resolve the
dispute in mediation during a period of no less than thirty days.  The fees
charged by the Mediator will be paid by BET.


b.           Demand for Sale.  If the dispute has not been resolved within
thirty days after the first written submission to the Mediator or the first
meeting with the Mediator (whichever occurs first) and remains unresolved,
either of the Shareholders (the “Demanding Shareholder”) may demand that the
other Shareholder (the “Responding Shareholder”) sell to the Demanding
Shareholder his interest in BET (the “Initial Demand”).  The Initial Demand
shall be made in writing, setting forth all of the material terms and conditions
proposed for the sale.  Within sixty days after actual receipt of the Initial
Demand, the Responding Shareholder may either (a) accept the terms of the
Initial Demand or (b) send a written demand containing terms and conditions
under which the Responding Shareholder will purchase the interest of the Initial
Shareholder in BET (a “Responsive Demand”).  If the Responding Shareholder does
not make either of the authorized responses, the Responding Shareholder will be
deemed to have accepted the Initial Demand.  If the Responding Shareholder
delivers a Responsive Demand, then the Demanding Shareholder may, within
fourteen days after actual receipt of the Responsive Demand, either (a) accept
the Responsive Demand, (b) modify the Initial Demand, which, as so modified,
will thereafter be the Initial Demand, or (c) do nothing.  If the Demanding
Shareholder modifies the Initial Demand, then the Responding Shareholder may,
within fourteen days after actual receipt of the modified Initial Demand, either
(a) modify the Responsive Demand, which, as so modified, will thereafter be the
Responsive Demand, or (b) do nothing.


c.           Resolution of Competing Demands.  If an Initial Demand has been
made and the time for all subsequent demands has expired, the Demanding
Shareholder and the Responding Shareholder will determine by agreement which of
the Initial Demand or the Responsive Demand contains the greater present
value.  The determination will be made by comparison of the terms and conditions
contained in each demand to the terms and conditions contained in comparable
debt instruments with an ascertainable market value.  If the two Shareholders
are unable to reach agreement, either may submit the matter to arbitration.  The
demand which is determined, by agreement or arbitration, to have the greater
present value will be deemed to have been accepted.
 

--------------------------------------------------------------------------------


 
d.           Contract for Sale.  Upon the acceptance of a demand, either
pursuant to Section 7(b) or Section 7(c), either Shareholder may deliver the
terms and conditions of the accepted demand to general counsel for BET to
prepare a contract for sale of the Shareholder’s shares in BET.  The
Shareholders will execute the agreement promptly after receipt thereof unless it
contains a material term not contained in the accepted demand, in which case
that term will be removed from the contract.  The contract will state that in
the event of a default by the purchaser in making any payment undertaken in the
contract, the seller will have the option (exercisable within forty days after
the occurrence of the default) to repurchase his shares by payment to the buyer
of One Dollar ($1.00), and the buyer will, upon receipt of the Dollar, be deemed
to have transferred to the seller the shares that were purchased.


8.  
Miscellaneous



a.           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Texas, without regard to the principles of conflicts of law thereof.


b.           Arbitration.  Any controversy, claim, or dispute arising out of or
relating to the terms and conditions of this agreement shall be settled by
arbitration, before a panel of one arbitrator, conducted in Houston, Texas in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association then in effect.  Judgment may be entered on the arbitrators’ award
in any court having jurisdiction.
 
c.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
 


d.           Entire Agreement.  This agreement contains the entire understanding
of the parties with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral or written, with respect to such
matters, which the parties acknowledge have been merged into this agreement.
 
e.           Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile to a facsimile number
maintained in the executive offices of the receiving party for that purpose, (b)
the second business day following the date of mailing, if sent by a U.S.
nationally recognized overnight courier service or (c) upon actual receipt by
the party to whom such notice is required to be given.  The address for such
notices and communications shall be as set forth on the first pages of this
agreement, unless such address is changed by notice to the other party hereto.
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have made this agreement as of the date written
on its first line.
 
BEYOND E-TECH, INC.
 
By: /s/ Li Sheng Zheng
/s/ Li Sheng Zheng
Li Sheng Zheng, President
LI SHENG ZHENG, personally

 
ADVANCED BATTERY TECHNOLOGIES, INC.




By: /s/ Zhi Guo Fu
       Zhi Guo Fu, Chief Executive Officer
 

--------------------------------------------------------------------------------